Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit10.25CS

 

ONE HUNDRED NINTH AMENDMENT

TO AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This One Hundred Ninth Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Holding Company, LLC, a Delaware limited liability company (“Customer”).  CSG
and Customer entered into that certain Amended and Restated CSG Master
Subscriber Management System Agreement dated February 9, 2009, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

Whereas, pursuant to the Agreement, as more particularly described in that
certain Eighty-ninth Amendment to the Agreement, effective as of July 19, 2016
(CSG document no. 4111836) (the “89th Amendment”), and extended pursuant to that
certain Ninety-seventh Amendment to the Agreement, effective as of January 17,
2017 (CSG document no. 4114077) (the “97th Amendment”) and further extended
pursuant to that certain Ninety-ninth Amendment to the Agreement effective as of
February 14, 2017 (CSG document no. 4114930) (the “99th Amendment”), the One
Hundred First Amendment to the Agreement effective as of March 9, 2017 (CSG
document no. 4115064) (the “101st Amendment”), the One Hundred Second Amendment
to the Agreement effective as of April 3, 2017 (CSG document no. 4115586) (the
“102nd Amendment”) and the One Hundred Fourth Amendment to the Agreement
effective as of April 28, 2017 (the “104th Amendment”), the One Hundred Eighth
Amendment to the Agreement effective as of May 30, 2017 (the “108th Amendment”)
and, together with the 89th Amendment, the 97th Amendment, the 101st Amendment,
the 102nd Amendment, the 104th Amendment and the 108th Amendment (collectively,
the “Amendments”), CSG and Customer agreed that the Connected Subscribers in the
TWC Agreement (as defined in the Amendments) will be used for the purpose of
determining the total number of Connected Subscribers, combined, under this
Agreement and the TWC Agreement, for the limited purposes described therein for
the period from ****** ** ****, through **** *** **** (the “******** *********
********** Period”); and

 

Whereas, as a result of discussions between the parties, the parties agree to
amend the terms of the ******** ********* ********** Period; and

 

WHEREAS, pursuant to agreement of the parties, the ******** ********* **********
Period is granted by CSG to Customer in order for CSG and Customer to finalize
terms of an agreement between the parties for provision by CSG and consumption
by Customer of the Products and Services identified as that certain “Charter
Consolidated Master Subscriber Management System Agreement” to be agreed upon
and executed by and between CSG and Customer (CSG document no. 4114281).

 

Now, therefore, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficient of which is hereby acknowledged, CSG and Customer agree to the
following as of the Effective Date.

 

1.

Subject to execution by Customer of the Charter Consolidated Master Subscriber
Management System Agreement on or before close of business **** *** ****, and
upon execution by Customer and CSG of this Amendment and pursuant to the terms
and conditions of the Agreement, which includes the Amendments, CSG and Customer

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

 

agree that the ******** ********* ********** Period shall be amended such that
the ******** ********* ********** Period shall commence as of ****** ** ****,
and shall continue through **** *** **** (the “Amended ******** *********
********** Period”).  In the event CSG and Customer have not executed the
Charter Consolidated Master Subscriber Management System Agreement by **** ***
****, the Amended ******** ********* ********** Period shall expire **** ***
****, and Customer shall be invoiced based upon volumes under the respective
agreements for which CSG products and services are being provided.

 

 

THIS AMENDMENT is executed on the days and year last signed below to be
effective as of the date last signed below (the "Effective Date").

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Mike Ciszek

 

By:  /s/ Gregory L. Cannon

 

Name:  SVP – Billing Strategy + Operations

 

Name:  Gregory L. Cannon

 

Title:  Mike Ciszek

 

Title:  SVP, Secretary & General Counsel

 

Date:  6/27/2017

 

Date:  6/29/17

 